Citation Nr: 0316183	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for otitis media of the 
left ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
bilateral hearing loss and otitis media of the left ear. 

This case was previously before the Board in December 2000 at 
which time it was remanded for additional development.

In an October 2002 rating decision, the RO granted service 
connection for bilateral hearing loss.  That decision 
represents a full grant of the benefit sought with regard to 
hearing loss; therefore, it is no longer before the Board for 
consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1977).

The Board notes that the veteran expressed his disagreement 
with a February 2003 rating decision that denied service 
connection for tinnitus.  The veteran responded by filing a 
timely notice of disagreement in July 2003.  As the veteran 
has never been furnished a statement of the case (SOC) 
regarding this issue, a remand is necessary in order that a 
statement of the case on that issue be prepared.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board's December 2000 remand made reference to the VCAA 
and some of its provisions; however, the RO was directed to 
ensure that the notification requirements were complied with 
and completely satisfied.  In the Board's review of the 
record, there is no documentation to show that this was done.  
Neither correspondence dated in February 2001 from the RO or 
the October 2002 supplemental statement of the case (SSOC) 
provided the veteran with information that would completely 
satisfy the notification requirements of the VCAA regarding 
the issue of service connection for otitis media of the left 
ear.  Most noticeably, the veteran was never notified of what 
evidence, if any, would be obtained by the claimant and which 
evidence, if any, would be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (2002)).  

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary, in part, because of the RO's 
failure to follow the Board's directives in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id. 

With regard to the issue of service connection for tinnitus, 
the RO denied the veteran's claim in a February 2003 rating 
decision.  A notice of disagreement was timely filed in July 
2003.  In such cases, the appellate process has commenced and 
the veteran is entitled to a statement of the case on the 
issue.  Pond v. West, 12 Vet App 341 (1999); Manlicon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, while the Board 
does not have jurisdiction to decide the issue on the merits, 
the issue is to be remanded to the RO for additional action.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103 (West 2002) are fully 
complied with and satisfied.

2.  After ensuring that the notification 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

3.  The RO should also furnish the 
veteran with a statement of the case 
concerning the issue of service 
connection for tinnitus.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




